Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Perry on June 30, 2022.

The application has been amended as follows: 

In the claims:
(Currently Amended). A dielectrophoresis device comprising: a sample channel for receiving a sample;
a first electrode channel filled with  comprising a first conductive solution;
a first electrical insulation barrier between the first electrode channel and the sample channel, wherein the first electrical insulation barrier is adapted to electrically insulate the first electrode channel from the sample channel;
a second electrode channel filled with  comprising a second conductive solution;
a second electrical insulation barrier between the second electrode channel and the sample channel, wherein the second electrical insulation barrier is adapted to electrically insulate the second electrode channel from the sample channel; and
at least one insulating structure within the sample channel,
wherein the sample channel, the first electrode channel, and the second electrode channel are formed in a same layer of the device, the layer has a layer first surface and a layer second surface opposite the layer first surface, and the sample channel, the first electrode channel, and the second electrode channel are formed as a recess into the layer first surface



(Previously presented). The dielectrophoresis device of claim 1, wherein the at least one insulating structure is separate from each of the first and second insulation barriers.

(Currently Amended). The dielectrophoresis device of claim 1, wherein the same layer is a single substrate layer and the sample channel, the first electrode channel, the second electrode channel, and the at least one insulating structure are all formed in the single substrate layer, and wherein the first insulation barrier, the second insulation barrier, and the at least one insulating structure are formed by the single substrate layer.


(Previously presented). The dielectrophoresis device of claim 1, wherein the at least one insulating structure includes at least one of a circular shape, a diamond shape, a square shape, an angled shape, a rounded rectangle shape, a ridge shape, an oval shape, and a bump shape.

(Previously presented). The dielectrophoresis device of claim 4, further comprising a plurality of insulating structures.

(Previously presented). The dielectrophoresis device of claim 3, wherein the single substrate layer is made from at least one of polydimethylsiloxane, glass, polyimide, polycarbonate, silicon, and plastic.

(Currently amended). The dielectrophoresis device of claim 1, wherein the first and second electrical insulation barriers are made from at least one of polydimethylsiloxane, glass, polyimide, polycarbonate, silicon, and plastic.

(Previously presented). The dielectrophoresis device of claim 1, wherein a portion of the sample channel is linear.

(Previously presented). The dielectrophoresis device of claim 8, wherein a width of the sample channel changes over a length of the sample channel.

(Previously presented). The dielectrophoresis device of claim 9, wherein the width of the sample channel is narrower at a first end and/or second end of the sample channel than a middle of the sample channel along the length of the sample channel.

(Currently Amended). The dielectrophoresis device of claim 1, wherein the first and second conductive solutions 

(Previously presented). The dielectrophoresis device of claim 5, wherein the plurality of insulating structures are arranged in a plurality of rows and/or columns.

– 20. (Canceled).


(Previously presented). The dielectrophoresis device of claim 12, wherein the plurality of insulating structures are equally spaced from each other.

(Previously presented). The dielectrophoresis device of claim 12, wherein the plurality of insulating structures are unequally spaced from each other.

(Previously presented). The dielectrophoresis device of claim 12, wherein at least one of the plurality of insulating structures is circular shaped and has a diameter of about 100 micrometers.

(Currently Amended). A dielectrophoresis device comprising: 
a sample channel for receiving a sample;
a first electrode channel for receiving a first electrode;
a first electrical insulation barrier between the first electrode channel and the sample
channel, wherein the first electrical insulation barrier is adapted to electrically insulate the first electrode channel from the sample channel;
a second electrode channel for receiving a second electrode;
a second electrical insulation barrier between the second electrode channel and the sample channel, wherein the second electrical insulation barrier is adapted to electrically insulate the second electrode channel from the sample channel; and
a plurality of insulating structures, wherein the plurality of insulating structures is within the sample channel,
wherein the sample channel, the first electrode channel, and the second electrode channel are formed in a same layer of the device, the layer has a layer first surface and a layer second surface opposite the layer first surface, and the sample channel, the first electrode channel, and the second electrode channel are formed as a recess into the layer first surface,
wherein the at least one of the plurality of insulating structures includes at least one of a circular shape, a diamond shape, a square shape, an angled shape, a rounded rectangle shape, a ridge shape, an oval shape, and a bump shape, and
wherein at least two of the plurality of insulating structures are a different size from each other.


(Currently amended). The dielectrophoresis device of claim 1, wherein the at least one of the plurality of insulating structures extends from a bottom of the sample channel to the layer first surface.

(Currently Amended). The dielectrophoresis device of claim 24 wherein the first and second electrode channels are filled with a conductive solution.

(Currently Amended). The dielectrophoresis device of claim 24, wherein the at least one of the plurality of insulating structures is separate from each of the first and second insulation barriers.

(Currently Amended) The dielectrophoresis device of claim 24, wherein the same layer is a single substrate layer and the sample channel, the first electrode channel, the second electrode channel, and the at least one of the plurality of insulating structures are all formed in the single substrate layer, and wherein the first insulation barrier, the second insulation barrier, and the at least one of the plurality of insulating structures are formed by the single substrate.

(Canceled).  

(Previously presented) The dielectrophoresis device of claim 28, wherein the single substrate layer is made from at least one of polydimethylsiloxane, glass, polyimide, polycarbonate, silicon, and plastic.
(Currently Amended) The dielectrophoresis device of claim 24, wherein the first and second electrical insulation barriers are made from at least one of polydimethylsiloxane, glass, polyimide, polycarbonate, silicon, and plastic.

(Previously presented) The dielectrophoresis device of claim 24, wherein a portion of the sample channel is linear.

(Previously presented) The dielectrophoresis device of claim 32, wherein a width of the sample channel changes over a length of the sample channel.

(Previously presented) The dielectrophoresis device of claim 33, wherein the width of the sample channel is narrower at a first end and/or second end of the sample channel than a middle of the sample channel along the length of the sample channel.

(Currently Amended) The dielectrophoresis device of claim 24, wherein the first and second electrode channels are filled with the first and second electrodes, wherein the first and second es comprise a conductive solution selected from the group consisting of: phosphate buffer saline, 

(Canceled). 

(Previously presented) The dielectrophoresis device of claim 24, wherein the plurality of insulating structures are arranged in a plurality of rows and/or columns.

(Previously presented). The dielectrophoresis device of claim 24, wherein the plurality of insulating structures are equally spaced from each other.


(Previously presented). The dielectrophoresis device of claim 24, wherein the plurality of insulating structures are unequally spaced from each other.

  (Previously presented). The dielectrophoresis device of claim 24, wherein at least one of the plurality of insulating structures is circular shaped and has a diameter of about 100 micrometers.

Status of Rejections
	The rejection of claim 11 under 35 USC 112(a) is withdrawn in light of Applicant’s amendments.  The rejection of claims 1-10, 12, 21-23, 25 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over C. Y. Lee, et al., (J. Micromech. Microeng. 14 (2004)
1390-1398) and further in view of C. C. Chang, et al. (J. Micromech. Microeng. 14
(2004) 550-558) is withdrawn in light of Applicant’s amendments. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 including a dielectrophoresis device comprising: a sample channel for receiving a sample; a first electrode channel filled with a first electrode comprising a first conductive solution; a first electrical insulation barrier between the first electrode channel and the sample channel, wherein the first electrical insulation barrier is adapted to electrically insulate the first electrode channel from the sample channel; a second electrode channel filled with a second electrode comprising a second conductive solution; a second electrical insulation barrier between the second electrode channel and the sample channel, wherein the second electrical insulation barrier is adapted to electrically insulate the second electrode channel from the sample channel; and at least one insulating structure within the sample channel, wherein the sample channel, the first electrode channel, and the second electrode channel are formed in a same layer of the device, the layer has a layer first surface and a layer second surface opposite the layer first surface, and the sample channel, the first electrode channel, and the second electrode channel are formed as a recess into the layer first surface.
The closest prior art is considered to be Sun ef al. (Microfluid Nanofluid, 2009, 6:589-598, a copy is on file, NPL 06/30/2017), C. Y. Lee, et al., (J. Micromech. Microeng. 14, 2004, 1390-1398), C. C. Chang, et al. (J. Micromech. Microeng. 14, 2004, 550-558). The applicant has filed an affidavit under 37 CFR 1.131 (July 2, 2020) to antedate the Sun reference.
Prior art Lee teaches the electrodes were formed by using an electron-beam evaporation process to deposit a 0.4 um Au layer within the shielding electrode channels (p. 1393, 4.1 Microfabrication) and that buried shielding electrodes can significantly induce the field effect, resulting in higher variations of zeta potential (p. 1392, left column, las paragraph). Therefore, Prior art Lee fails to teach a first electrode channel filled with a first electrode comprising a first conductive solution and a second electrode comprising a second conductive solution as required by the claims. The claims are therefore considered to be patentably distinguished from the prior art of record.
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 24 with particular attention to the limitation wherein at least two of the plurality of insulating structures are a different size from each other in combination with wherein the plurality of insulating structures is within the sample channel, wherein the sample channel, the first electrode channel, and the second electrode channel are formed in a same layer of the device, the layer has a layer first surface and a layer second surface opposite the layer first surface, and the sample channel, the first electrode channel, and the second electrode channel are formed as a recess into the layer first surface, wherein the at least one insulating structure includes at least one of a circular shape, a diamond shape, a square shape, an angled shape, a rounded rectangle shape, a ridge shape, an oval shape, and a bump shape. Prior art Lee teaches utilizing buried shielding electrodes resulting in high variations of zeta potential to induce a rapid mixing effect via an alternating electric field provided on the electrodes (p. 1392, sentence bridging left column to right column). Prior art C. C. Chang, et al. (J. Micromech. Microeng. 14, 2004, 550-558) teaches wherein hetereogenous patterning of the blocks enhances the mixing efficiency and the blocks are uniform in size (paragraph bridging p. 554-555). The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699